
EXHIBIT 10.30

 
 
FORM OF
EXECUTIVE RESTRICTED STOCK AGREEMENT



 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective as of
[DATE] (the “Grant Date”), between CYBERONICS, INC., a Delaware corporation (the
“Company”), and [NAME] (the “Executive”).
         
1.
Award.  Pursuant to the CYBERONICS, INC. NEW EMPLOYEE EQUITY INCENTIVE PLAN (the
“Plan”), as of the Grant Date [NUMBER] shares (the “Restricted Shares”) of the
Company’s common stock shall be issued as hereinafter provided in the
Executive’s name subject to certain restrictions thereon.  The Executive hereby
acknowledges receipt of a copy of the Plan and the Prospectus relating thereto
pursuant to the Securities Act of 1933, and agrees that this award of Restricted
Shares shall be subject to all of the terms and provisions of the Plan,
including future amendments thereto, if any, pursuant to the terms thereof.  All
dividends and other distributions on a Restricted Share shall be subject to the
same Forfeiture Restrictions (as hereinafter defined) as are applicable to such
Restricted Share.
         
2.
Restricted Shares.  The Executive hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
     
(a)
Forfeiture Restrictions.  The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Executive’s service relationship with the
Company (as provided in Section 5) for any reason other than as provided in
Section 2(b), the Executive shall, for no consideration, forfeit to the Company
all Restricted Shares then subject to the Forfeiture Restrictions.  The
prohibition against transfer and the Executive’s obligation to forfeit and
surrender the Restricted Shares to the Company upon the Executive’s termination
of service are herein referred to as the “Forfeiture Restrictions.”  The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.
           
(b)
Vesting/Lapse of Forfeiture Restrictions.  Until the Restricted Shares are fully
vested or forfeited, on each anniversary of the Grant Date, so long as the
Executive continues in a service relationship with the Company (as provided in
Section 5) on such anniversary date and subject to the satisfaction of the tax
liability under Section 3, 25% of the Restricted Shares shall vest and the
Forfeiture Restrictions shall lapse on such vested shares.  The number of shares
that vest as of each anniversary date will be rounded down to the nearest whole
share, with any remaining shares vesting on the final
installment.  Notwithstanding the foregoing vesting schedule, the Forfeiture
Restrictions shall lapse in full as to all of the Restricted Shares on the
earlier of (i) a Change of Control (as defined in the Plan) or (ii) the
termination of the Executive’s service relationship with the Company due to the
Executive’s death.
 
   
(c)
Certificates.  A certificate evidencing the Restricted Shares shall be issued by
the Company in the Executive’s name, pursuant to which the Executive shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends (provided, however, that dividends paid in shares of the Company’s
stock shall be subject to the Forfeiture Restrictions).  The Executive may not
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the stock
until the Forfeiture Restrictions with respect to such shares have expired, and
a breach of the terms of this Agreement shall cause a forfeiture of all then
remaining Restricted Shares.  The certificate shall contain an appropriate
endorsement reflecting the Forfeiture Restrictions.  The certificate shall be
delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this award.  On the
date of this Agreement, the Executive shall, if required by the Committee,
deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares.  Upon the lapse of the Forfeiture Restrictions without
forfeiture of the Restricted Shares, the Company shall cause a new certificate
or certificates to be issued without legend (except for any legend required
pursuant to applicable securities laws or any other agreement to which the
Executive is a party) in the name of the Executive in exchange for the
certificate evidencing the Restricted Shares.
           
(d)
Corporate Acts.  The existence of the Restricted Shares shall not affect in any
way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.  The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.
         
3.
Withholding of Tax.  To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions results in compensation income to the
Executive for federal or state income tax purposes, the Executive is responsible
for taxes due from Executive on such compensation income. Executive agrees to
remit estimated taxes to the Company prior to and as a condition of the receipt
of the Restricted Shares or the lapse of any Forfeiture Rights becoming
effective.  In the event that the estimated taxes are insufficient to satisfy
the taxes actually due from Executive, Executive agrees to (1) remit funds to
satisfy such taxes; or (2) specifically authorize the Company in writing to
withhold from amounts otherwise due to the Executive.  To the maximum extent
permitted by applicable law, Executive hereby authorizes such withholding.
           4.
Status of Stock.  The Executive agrees that the Restricted Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities
laws.  The Executive also agrees that (i)  the certificates representing the
Restricted Shares may bear such legend or legends as the Committee deems
appropriate in order to reflect the Forfeiture Restrictions and to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Shares.
         
5.
Service Relationship.  For purposes of this Agreement, the Executive shall be
considered to be in service to the Company as long as the Executive remains an
Employee, an Officer, a Consultant or a Director (as those terms are defined in
the Plan).  Nothing in the adoption of the Plan, nor the award of the Restricted
Shares thereunder pursuant to this Agreement, shall confer upon the Executive
the right to continued service by or with the Company.
         
6.
Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of the Executive, such notices
or communications shall be effectively delivered if hand delivered to the
Executive at his principal place of employment or if sent by overnight courier,
with confirmation, to the Executive at the last address the Executive has filed
with the Company.  In the case of the Company, such notices or communications
shall be effectively delivered if sent by overnight courier, with confirmation,
to the Company at its principal executive offices.
         
7.
Amendment.  This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by the Executive or by any employee,
officer, director, or representative of the Company or by any written agreement
unless signed by the Executive and by an officer of the Company who is expressly
authorized by the Company to execute such document.
         
8.
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Executive.
         
9.
Controlling Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
       
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the Grant Date.








   
CYBERONICS, INC.
           
By:
     
Name:
George E. Parker III
   
Title:
Vice President, Human Resources
                   
EXECUTIVE
                   
[NAME]
         





 
 

--------------------------------------------------------------------------------

 






EXHIBIT TO FORM OF EXECUTIVE RESTRICTED STOCK AGREEMENT
     
Date
Name
Number of Shares
     
July 9, 2007
Gregory H. Browne
7,500
     
August 1, 2007
James A. Reinstein
12,500






















 






